Exhibit 99.1 August 21, 2017 Dear Shareholders: We are pleased to report to you another successful quarter of growth and development for your company.Uwharrie Capital Corp and its subsidiaries reported total assets of $586 million as of June 30, 2017.This is an increase of 11.5% over the $525 million reported as of June 30, 2016.Total deposits grew $60 million or 13%, for the same twelve-month period ending June 30, 2017, for a total of $522 million.The growth in our deposits allowed us to fund an improving demand for loans, which also showed good growth, ending June 30, 2017, with a balance of $356 million, reﬂecting a 7.1% growth over the $333 million in loans outstanding reported as of June 30, 2016. This momentum in both deposit and loan growth, along with interest rate increases coming from the Federal Reserve, was the primary contributor to greater earnings on a recurring operating basis.Earnings for the second quarter ending June 30, 2017, of $632 thousand are slightly less than the $710 thousand reported second quarter 2016.Earnings year-to-date have improved.For the six-month period ending June 30, 2017, earnings were $1.25 million as compared to $1.22 million reported for the six months ending June 30, 2016.Here is the rest of the story: the earnings reported for the ﬁrst six months of 2016 included one-time security gains of $542 thousand. As stated previously, 2017 earnings-to-date reﬂect a stronger level of recurring earnings reported, as 2017 earnings are all from operations. All of our key performance measurements are moving in the right direction. Asset quality continues to improve, and progress is being made on our ﬁrst full-service banking ofﬁce in Mecklenburg County. Uwharrie Bank Mortgage and Uwharrie Investment Advisors, as key contributors to our fee based strategy, continue to make progress toward adding diversiﬁcation to our earnings base while permitting us to take a holistic approach in meeting the needs of our customers.The value proposition that we bring to our community is being realized and better reﬂected in our stock price. Uwharrie Capital Corp common stock traded on the Over-The-Counter Market on June 30, 2017, at $5.40, up from the $5.28 price traded on March 31, 2017.The outlook for the economy near-term is still good, although not robust. We are conﬁdent we will be in an environment that will support continued progress toward our strategic long-term goals, as we go into the second half of 2017. We hope you are pleased with the progress that has been made the ﬁrst half of 2017.Please remember to refer your friends and neighbors to your company as customers and shareholders.We are more than just a good investment; we are a good investment in our communities. Working together, we can build strong local economies and improve the quality of our lives … We can make a difference. Thank you for your continued support. 1 Sincerely, UWHARRIE CAPITAL CORP /s/ Roger L. Dick /s/ Brendan P. Duffey President and Chief Executive Officer Chief Operating Officer This Report may contain, among other things, certain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, including, without limitation, (i) statements regarding certain of the Company's goals and expectations with respect to earnings, income per share, revenue, expenses and the growth rate in such items, as well as other measures of economic performance, including statements relating to estimates of credit quality trends, and (ii) statements preceded by, followed by or that include the words “may," ”could," ”should,” “would,” “believe," ”anticipate," "estimate," "expect," “intend,” ”plan,” ”projects," ”outlook," or similar expressions. These statements are based upon the current belief and expectations of the Company‘s management and are subject to significant risks and uncertainties that are subject to change based on various factors (many of which are beyond the Company’s control). 2 Uwharrie Capital Corp and Subsidiaries Consolidated Balance Sheets (Unaudited) June 30, June 30, (Amounts in thousands except share and per share data) Assets Cash and due from banks $ $ Interest-earning deposits with banks Securities available for sale Securities held to maturity (fair value $11,863 and $12,444, respectively) Loans held for sale Loans held for investment Less: Allowance for loan losses Net loans held for investment Interest receivable Premises and equipment, net Restricted stock Bank-owned life insurance Other real estate owned Other assets Total assets $ $ Liabilities Deposits: Demand, noninterest-bearing $ $ Interest checking and money market accounts Savings accounts Time deposits, $250,000 and over Other time deposits Total deposits Interest payable Short-term borrowed funds Long-term debt Other liabilities Total liabilities Shareholders' Equity Common stock, $1.25 par value:20,000,000 shares authorized; issued and outstanding or in process of issuance 6,979,244 and 6,972,154 shares, respectively. Book value per share $4.88 in 2017 and $4.81 in 2016 (1) Additional paid-in capital Undivided profits Accumulated other comprehensive income (loss) ) Total Uwharrie Capital Corp shareholders' equity Noncontrolling interest Total shareholders' equity Total liabilities and shareholders' equity $ $ (1) Net income per share, book value per share and weighted average shares outstanding have been adjusted to reflect the 2% stock dividend in 2016. 3 Uwharrie Capital Corp and Subsidiaries Consolidated Statements of Income (Unaudited) Three Months Ended Six Months Ended June 30, June 30, (Amounts in thousands except share and per share data) Interest Income Interest and fees on loans $ Interest on investment securities Interest-earning deposits with banks and federal funds sold 70 Total interest income Interest Expense Interest paid on deposits Interest paid on borrowed funds Total interest expense Net Interest Income Provision for (recovery of) loan losses ) Net interest income after provision (recovery of) for loan losses Noninterest Income Service charges on deposit accounts Other service fees and commissions Gain (loss) on sale of securities - - Income from mortgage loan sales Other income 66 Total noninterest income Noninterest Expense Salaries and employee benefits Occupancy expense Equipment expense Data processing Other operating expenses Totalnoninterest expense Income before income taxes Provision for income taxes Net Income $ Consolidated net income $ Less: Net income attributable to noncontrolling interest ) Net income attributable to Uwharrie Capital Dividends - preferred stock - Net income available to common shareholders $ Net Income Per Common Share (1) Basic $ Assuming dilution $ Weighted Average Common Shares Outstanding (1) Basic Assuming dilution 4
